DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 08/19/2022 is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 208482116 U, hereinafter “116”.

    PNG
    media_image1.png
    341
    797
    media_image1.png
    Greyscale

‘116 teaches a method of tracking a filter lifespan in a fluid supply system (figure 1) comprising determining specifications of the filter (from an identification chip of each filter core 1, 3, 4); determining by flow detection (via flow meter 2) the fluid characteristics (e.g. flow amount data); analyzing the flow data to determine fluid flowing through each filter; and determining a lifespan stage of the filter (lifespan remaining) [as in claim 1].  See pages 3-5 of the English Translation.

The fluid characteristics can be determined by a differential pressure type flowmeter 2 [as in claim 2].  Since claim 3 further specifies in this case non-selected types of fluid characteristics, the limitations thereof are also anticipated by ‘116.

Because of the location of the flow meter 2 (sensor), the actual flow rate through the filter 1 is detected [as in claim 4].  As shown the sensor 2 is positioned in a water device (the flow line of the water purifier) of the fluid supply system [as in claims 5-6].  As for claims 7-8, the chip includes the maximum volume capacity of the filter that represents the end of filter lifespan.  
As for claims 9-10, the display includes colors that serves as an alert to inform the user when a threshold lifespan has been reached for each filter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘116.  Claim 11 adds the limitation of the threshold lifespan stage corresponding to a percentage between 80 and 905 percent volume capacity.  ‘116 teaches different colors to represent different stages of the filter lifespan.  He doesn’t specify the specific threshold for replacement, but such would have been obvious to the skilled man to allow sufficient time for the user to notice that the filter needs changing; to obtain a new filter; and to perform the replacement.  



Other Pertinent Art  
Before amending the claims Applicant should also review the following prior art:

    PNG
    media_image2.png
    100
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    423
    media_image3.png
    Greyscale

This reference teaches fluid characteristic data including pH as well as filter life remaining.


    PNG
    media_image4.png
    91
    654
    media_image4.png
    Greyscale


This reference also teaches a warning color (yellow) to indicate 90% has of filter life has been used and that a new filter should be ordered.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778